Dear Secretary Carnahan:
This opinion letter responds to your request dated February 15, 2008, for our review under Section 116.332, RSMo, of the sufficiency as to form of an initiative petition, submitted by Theodis Brown, pertaining to the St. Louis Board of Police Commissioners.
We conclude that the petition must be rejected for the following reasons:
1. The petition is not in the form prescribed by Section 116.040, RSMo 2000.
2. The petition neither contains, nor is it attached to, a full and correct text of a proposed statutory or constitutional measure as required under Section 116.050, RSMo 2000.
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist. Pursuant to Section 116.332.3, RSMo, the Secretary of State is authorized to review this opinion and "make a final decision as to the approval or rejection of the form of the petition."
Very truly yours,
JEREMIAH W. (JAY) NIXON
Attorney General